Skadden, Arps, Slate, Meagher & Flom (UK) llp 40 BANK STREET CANARY WHARF LONDON E14 5DS (020) 7519-7000 Fax: (020) 7519-7070 www.skadden.com March 31, 2008 Securities and Exchange Commission Division of Corporation Finance Office of Natural Resources 100 F Street, N.E. Mail Stop 7010 Washington, D.C. 20549-7010 Attention: H. Roger Schwall, Assistant Director RE: DRDGOLD Limited Form 20-F for the fiscal year ended June 30, 2007 (File No. 0-28800) Dear Mr. Schwall: On behalf of DRDGOLD Limited (“DRDGOLD” or the “Company”), we are writing to respond to the comments set forth in your letter to Mr. Jacob Hendrik Dissel, dated February 29, 2008, with respect to the Company’s Annual Report on Form 20-F for the fiscal year ended June 30, 2007 (the “2007 Form 20-F”). Set forth below are the responses to the Staff’s comments, which have been provided in each case following the text of the comment in the Staff’s letter. Ore Reserves, Page 24 Comment 1: You refer to both a cutoff grade and a pay limit used to designate your ore grade material, which is a critical component used to evaluate the economic potential of your mineral reserves. Please disclose your cutoff grade used to designate reserves for each of your mines and include the operational costs used to determine your cutoff grade. Please show this calculation demonstrates the cutoff grade or tenor used to define your mineral reserve has reasonable prospects for economic extraction. In establishing your cut-off 1 grade, it must realisticallyreflect the location, deposit scale, continuity, assumed mining method, metallurgical processes, costs, and reasonable metal prices. Response: In its2007 Form 20-F under the caption “Ore Reserves”, the Company refersto two types of methods available to select ore for mining: pay-limit grade and cut-off grade. The disclosure goes on to state, however, that the Company currently uses pay-limit grade, not cut-off grade, to determine which areas to mine. While cut-off grades were used to determine reserves at the Porgera Joint Venture (in which the Company held a 20% interest), the Company did not include any Proven or Probable Ore Reserves for Porgera in its Ore Reserve Statement for fiscal 2007 due to the disposal of this joint venture on August 17, 2007. The pay-limit grades and costs used to determine reserves as of June 30, 2007 for each of the Company’s remaining mines are as follows: Operation1 Pay-limit grade (g/t) Costs used to determine Pay- limit grade (R/t) Blyvoor Underground Surface 8.206 0.203 800.81 15.08 ERPM Underground Surface 9.648 0.530 988.64 53.99 Crown Surface 0.439 43.44 The Company will incorporate comparable disclosure in future filings. As discussed above, the Company does not use cut-off grade to determine its Ore Reserves. In response to the Staff’s request, however, the Company is supplementally providing the following cut-off grade data for the Company’s mines, and the costs used to determine these cut-off grades, as of June 30, 2007: Cut-off grade (g/t) Costs used to determine Cut-off grade (R/t) 3.693 n/a 360.36 n/a 4.149 0.403 425.11 41.03 1As at June 30, 2007, the
